                                                                                                         FILED
                                                                                                  2019 JUN 27 AM 11:18
                                                                                                        CLERK
                                                                                                  U.S. DISTRICT COURT


                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

RONALD JOSEPH JONES JR.,
                                                                          MEMORANDUM DECISION
                             Plaintiff,                                      & ORDER TO CURE
                                                                           DEFICIENT COMPLAINT
v.

ruDGE SHAUNA GRAYES-ROBERTSON et al.,                                        Case No. 2:19-CV-361-BSJ

                             Defendants.                                   District Judge Bruce S. Jenkins



          Plaintiff, Ronald Joseph Jones Jr., brings this prose civil-rights action, see 42 U.S.C.S. §

1983 (2019), 1 informa pauperis, see 28 id. § 1915. Having now screened the Complaint, (Doc.

No. 4), under its statutory review function, 2 the Court orders Plaintiff to file an amended

complaint to cure deficiencies before further pursuing claims.


1The   federal statute creating a "civil action for deprivation of rights" reads, in pertinent part:
                  Every person who, under color of any statute, ordinance, regulation, custom, or
                  usage, of any State or Territory . .. , subjects, or causes to be subjected, any
                  citizen of the United States or other person within the jurisdiction thereof to the
                  deprivation of any rights, privileges, or im1nunities secured by the Constitution
                  and laws, shall be liable to the party injured in an action at law, suit in equity, or
                  other proper proceeding for redress, except that in any action brought against a
                  judicial officer for an act or omission taken in such officer's judicial capacity,
                   injunctive relief shall not be granted unless a declaratory decree was violated or
                  declaratory relief was unavailable.
42 u.s.c.s. § 1983 (2019),
2 The screening statute reads:

                       (a) Screening.-The court shall review. , , a complaint in a civil action in
                  which a prisoner seeks redress from a govem1nental entity or officer or
                  employee ofa governmental entity.
                       (b) Grounds for dismissal.-On review, the court shall identify cognizable
                  claims or dismiss the complaint, or any portion of the complaint, ifthe
                  complaint-
                                 (!) is frivolous, malicious, or fails to state a claim upon which
                            relief may be granted; or
                                 (2) seeks monetary relief from a defendant who is immune from
                            such relief.
28 U.S.C.S. § 1915A (2019).
                                COMPLAINT'S DEFICIENCIES

Complaint:

(a) does not properly affirmatively link Defendants to specific civil-rights violations.

(b) names State of Utah as a defendant which violates governmental-immunity principles. (See
below.)

(c) improperly names a judge as a defendant, apparently without considering judicial immunity.
(See below.)

(d) alleges possible constitutional violations resulting in injuries that appear to be prohibited by
42 U.S.C.S. § 1997e(e) (2019), which reads, "No Federal civil action may be brought by a
prisoner ... for mental or emotional injury suffered while in custody without a prior showing of
a physical injury or the commission of a sexual act."

(e) has claims possibly involving current confinement; however, the complaint was apparently
not submitted using the legal help Plaintiff is entitled to by his institution under the Constitution.
See Lewis v. Casey, 518 U.S. 343, 356 (1996) (requiring prisoners be given "'adequate law
libraries or adequate assistance from persons trained in the law' ... to ensure that inmates ...
have a reasonably adequate opportunity to file nonfrivolous legal claims challenging their
convictions or conditions of confinement") (quoting Bounds v. Smith, 430 U.S. 817, 828 (1977)
(emphasis added)).

                                 GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(!) a

short and plain statement of the grounds for the court's jurisdiction ... ; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule S's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

       Pro se litigants are not excused from complying with these minimal pleading demands.

"This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine


                                                                                                       2
whether he makes out a claim on which relief can be granted." Hall v. Bellman, 935 F.2d 1106,

1110 (10th Cir. 1991 ). Moreover, it is improper for the Court "to assume the role of advocate for

a prose litigant." Id. Thus, the Court cannot "supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded." Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).

           Plaintiff should consider these general points before filing an amended complaint:

           (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment. 3

           (2) The complaint must clearly state what each defendant--typically, a named government

employee--did to violate Plaintiffs civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63

(10th Cir. 1976) (stating personal participation of each named defendant is essential allegation in

civil-rights action). "To state a claim, a complaint must 'make clear exactly who is alleged to

have done what to whom."' Stone v. Albert, 338 F. App'x 757, 759 (10th Cir. 2009)

(unpublished)(emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th


3
    The rule on amending a pleading reads:
                   (a) Amendments Before Trial.
                            (I) Amending as a Matter of Course. A party may amend its pleading
                            once as a 1natter of course within:
                                     (A) 21 days after serving it, or
                                     (B) ifthe pleading is one to which a responsive pleading is
                                     required, 21 days after service of a responsive pleading or 21
                                     days after service of a motion under Rule 12(b), (e), or (f),
                                      whichever is earlier.
                             (2) Other Amendments. In all other cases, a party may amend its
                             pleadings only with the opposing party's written consent or the court's
                             leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                                                                       3
Cir. 2008)). Plaintiff should also include, as much as possible, specific dates or at least estimates

of when alleged constitutional violations occurred.

        (3) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the "who," "what," "where," "when," and "why" of each claim.

        (4) Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

        (5) Grievance denial alone with no connection to "violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

        (6) "No action shall be brought with respect to prison conditions under ... Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted." 42 U.S.C.S. § 1997e(a) (2019). However, Plaintiff need

not include grievance details in the complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                         •State Immunity

       The Eleventh Amendment prevents "suits against a state unless it has waived its

immunity or consented to suit, or if Congress has validly abrogated the state's immunity." Ray v.

McGill, No. CIV-06-0334-HE, 2006 U.S. Dist. LEXIS 51632, at *8 (W.D. Okla. July 26, 2006)

(unpublished) (citing Lujan v. Regents of Univ. of Cal., 60 F.3d 1511, 1522 (10th Cir. 1995);

Eastwoodv. Dep't ofCorrs., 846 F.2d 627, 631 (10th Cir. 1988)). Plaintiff asserts no basis for



                                                                                                       4
determining that the State has waived its immunity or that it has been abrogated by Congress.

Because claims against the State appear to be precluded by Eleventh Amendment immunity, the

Court believes it has no subject-matter jurisdiction to consider them. See id. at *9.

                                        • Judicial Immunity

       It is well settled that judges "are absolutely immune from suit unless they act in 'clear

absence of all jurisdiction,' meaning that even erroneous or malicious acts are not proper bases

for§ 1983 claims." Segler v. Felfam Ltd. P'ship, No. 08-1466, 2009 U.S. App. LEXIS 10152, at

*4 (10th Cir. May 11, 2009) (unpublished) (quoting Stump v. Sparkman, 435 U.S. 349, 356-57

(1978)). The judge here very well may have been acting in a judicial capacity in presiding over

Plaintiffs case; if so, such actions are entitled to absolute immunity. See Doran v. Sanchez, No.

08-2042, 2008 U.S. App. LEXIS 17987, at *2 (10th Cir. Aug. 19, 2008) (unpublished).

                                               ORDER

        IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Complaint's deficiencies noted above by filing a

document entitled, "Amended Complaint."

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if Plaintiff wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not try to serve Amended Complaint on Defendants; instead the Court will

perform its screening function and determine itself whether the amended complaint warrants

service. No motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2019) ("The



                                                                                                       5
officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.").
                                    -riv
                       DATED this :12_ day of June, 2019.




                                                                                               6
